DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-3 and 54 directed to an engineered PDCL3 polypeptide and a composition thereof) in the reply filed on May 21, 2018, is acknowledged.  Additionally, Applicant's election with traverse of Species A (i.e., a single and specific PDCL3 antagonist agent as an engineered PDCL3 polypeptide comprising an N-terminal methionine modification where the modification is results in the agent having an acetylation-resistant N-terminal methionine) in the reply filed on May 21, 2018, is acknowledged.  The traversal is on the grounds that the special technical feature among all Groups is an engineered PDCL3 polypeptide comprising an N-terminal methionine modification and having enhanced chaperone activity or an isolated PDCL3 antagonist polypeptide, which is not taught or suggested by the Srinivasan reference (See Applicant’s Response received on 5/21/18, pg. 5).  
This is not found persuasive because Applicant’s fail to acknowledge that the special technical feature among all four groups is NOT the engineered PDCL3 polypeptide.  Rather, as stated in the Restriction Requirement, the common special technical feature is a PDCL3 antagonist agent and the engineered PDCL3 polypeptide is a species of a PDCL3 antagonist agent.  The Examiner’s interpretation of the shared special technical feature among Groups I to IV is supported by the scope of claim 32, which is directed to wherein the PDCL3 antagonist agent is a PDCL3 antagonist polypeptide, a PDCL3-specific RNA interference agent, a PDCL3 antagonist antibody or antigen-binding fragment thereof, or a small molecule PDCL3 antagonist agent.  Therefore, contrary to Applicant’s argument, the scope of a PDCL3 antagonist agent is not limited to an engineered PDCL3 polypeptide comprising an N-terminal methionine modification and having enhanced chaperone activity or an isolated PDCL3 antagonist polypeptide.

The requirement is deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-54 were originally filed on March 13, 2017. 
The amendment received on March 13, 2017, canceled claims 8-15, 17, 19-30, and 43-53; and amended claims 4, 16, 18, 31-32, 34-38, 41, and 54.  The amendment received on October 16, 2017, canceled claims 39-40; and amended claim 41.  The amendment received on October 5, 2018, canceled claim 54; amended claim 1; and added new claims 55-58.  The amendment received on May 20, 2019, canceled claims 4-7, 16, 18, 31-38, 41-42, and 58; amended claims 1-3 and 55-57; and added new claims 59-62.  The amendment received on May 5, 2020, canceled claims 57 and 59-60; and amended claims 1 and 61.
Claims 1-3, 55-56, and 61-62 are currently pending and are under consideration.
.
Priority
The present application claims status as a 371 (National Stage) of PCT/US2015/050108 filed September 15, 2015, and claims priority under 119(e) to U.S. Provisional Application No. 62/050,375 filed on September 15, 2014. 

Sequence Interpretation/Claim Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  In the instant case, it is noted that the instant specification states that “consisting essentially of” refers to those elements required for a given embodiment and permits the presence of additional elements that do not materially affect the basic and novel or functional characteristic(s) of that embodiment of the invention (See instant specification, paragraph [00370]).  Therefore, the instant specification does not specify what the basic and novel characteristics actually are claimed.  Thus, the scope of claim 1 with respect to the engineered PDCL3 polypeptide antagonist “consisting essentially of” a sequence having at least 90% identity to SEQ ID NO: 9 is construed as equivalent to “comprising”.

Regarding the recited functions of the engineered PDCL3 polypeptide, it is noted that the required structural components of the polypeptide would inherently function as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein and endogenous PDCL3 and by reducing VEGFR-2 mediated activity.  Pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Furthermore, MPEP 2112 states that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, as long as a reference or combination of references teach or suggest an engineered PDCL3 polypeptide comprising the required structural components, then the reference or combination of references would necessarily teach or suggest that the polypeptide functions as claimed.
Regarding what constitutes a thioredoxin, it is noted that the human PDCL3 amino acid sequence contains two distinct domains; namely, an N-terminal helical domain and a C-terminal thioredoxin-like domain containing a charged C-terminus (See instant specification, paragraph [0045]) (See also: Srinivasan et al., J. Biol. Chem. 288:23171-23181 (August 2012) at pg. 23171, col. 2, last paragraph; pg. 23173, col. 2, 1st paragraph; Figs. 1B and 1C (cited in the IDS received on 3/13/17) (See also: Blaauw et al., EMBO J. 22:5047-5057 (2003): teaching that phosducin is composed of two domains: the N-terminal 13 kDa is mostly helical, which the C-terminal 15 kDa folds like thioredoxin (pg. 5047, col. 1, 1st full paragraph)).  Blaauw et al. also indicates that the C-terminal thioredoxin domain spans amino acid residues 91 to 239 (See Blaauw article, Fig 1 (the filled triangle for DdPhLP2) (See also: UniProt Database, Accession No. Q9H2J4, 10 pages (2001) at pg. 5: teaching that the thioredoxin region spans from amino acid residues 91 to 239).  As such, the N-terminal helical domain would then span from amino acid residue 1 to 90 thereby necessarily containing SEQ ID NO: 9, which corresponds to amino acid residues 1-50 of instant SEQ ID NO: 1.  
Regarding claims 2 and 56, it is noted that the first structural component required in instant claim 1 (See discussion of claim 1) would inherently result in the N-terminal methionine modification being an acetylation-resistant N-terminal modification.  Pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Furthermore, MPEP 2112 states that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, as long as a reference or combination of references teach or suggest the N-terminal methionine modification, then the reference or combination of references would necessarily teach or suggest that the N-terminal methionine modification is an acetylation-resistant N-terminal modification.  
Regarding claims 61-62, the Examiner would like to remind Applicants that the preamble recites an engineered PDCL3 polypeptide antagonist, and while the use of a descriptive clause, i.e. “inhibits VEGFR-2 mediated angiogenesis as determined using an angiogenesis assay”, when referring to the contemplated use (i.e. “intended use”) of a claimed polypeptide antagonist is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, because claims 61-62 do not recite a structural limitation that would further limit the structure of the claimed engineered PDCL3 polypeptide antagonist, the scope of claims 61-62 do not aid in determining the patentability of the claimed engineered PDCL3 polypeptide antagonist.  Thus, a prior art reference need not teach or suggest these limitations. 

Response to Arguments
Applicant’s arguments, see Response, filed 5/5/20, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 60-61 have been withdrawn. 

Applicant’s arguments, see Response, filed 5/5/20, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 55-57, and 59-62 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 5/5/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 59 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 5/5/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 55-56, and 61-62 as being unpatentable over Srinivasan et al., J. Biol. Chem. 288:23171-23181 (August 2012) (cited in the IDS received on 3/13/17), alone or as evidenced by GenBank Database, Accession No. BC001021, 2 pages (2006) (cited in the Action mailed on 7/6/18) in view of Terpe, K., Appl. Microbiol. Biotechnol. 60:523-533 (2003) (cited in the Action mailed on 1/18/19) has been withdrawn.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “and wherein PDCL3 polypeptide comprises an optional…”  It is respectfully requested that claim 1 recites, “and wherein the PDCL3 polypeptide comprises an optional…” in order to be grammatically correct.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  claim 1 recites, “VEGR-2 mediated activity”.  It is respectfully requested that claim 1 recites, “VEGFR-2 mediated activity” in order to be grammatically correct.  Appropriate correction is required.

Claims 2-3 and 56 are objected to because of the following informalities:  claims 2-3 and 56 recite, “the N-terminal methionine modification…”  It is respectfully requested that these claims recite, “the N-terminal modification…” in order to be consistent with the term recited in claim 1.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 55-56, and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
            With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two-part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
In the present instance, the specification does not disclose any examples of amino acid sequences that would be representative of the claimed genus of “an engineered PDCL3 polypeptide antagonist having a modification such that the polypeptide is unable to undergo N-terminal acetylation and consisting essentially of a sequence that has at least 90% identical to SEQ ID NO: 9”, where the engineered PDCL3 polypeptide functions as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein and endogenous PDCL3 and by reducing VEGFR-2 
However, the instant claims do not recite a required structure, sequence, or residues for an engineered PDCL3 polypeptide to function as recited in claim 1.  The present specification defines “engineered PDCL3 polypeptide” as referring to a polypeptide encoding PDCL3 or a variant thereof that is unable to undergo N-terminal acetylation thereby stabilizing PDCL3 and enhancing PDCL3 chaperone activity (See present specification, paragraph [00303]).  Plus, the specification defines “PDCL3 antagonist polypeptide” as including polypeptides comprising any naturally occurring polypeptide of a PDCL3 family member as well as any variants thereof including mutants, fragments, fusions, and peptidomimetic forms that retain a useful activity such as inhibition of VEGFR-2 mediated signaling and/or angiogenesis (See present specification, paragraphs [0052] and [00129]).  The specification also teaches a functional fragment has an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID NO: 9 (See present specification, paragraph [00137]).  Moreover, the instant specification teaches that SEQ 
Additionally, Srinivasan et al. identified PDCL3 through a yeast two-hybrid system as a novel protein involved in the stabilization of VEGFR-2 by serving as a chaperone (See Srinivasan article, abstract).  PDCL3 binds to the juxtamembrane domain of VEGFR-2 and controls the abundance of VEGFR-2 by inhibiting its ubiquitination and degradation, and thus, results in VEGFR-2 endothelial capillary tube formation and proliferation (See Srinivasan article, abstract).  To determine the role PDCL3 plays in VEGFR-2 expression and function, Srinivasan et al. found that a recombinant GST-PDCL3 protein binds to both mature and premature forms of VEGFR-2 thereby establishing that PDCL3 directly binds to VEGFR-2 (See Srinivasan article, pg. 23173, col. 2, 1st full paragraph).  Srinivasan et al. also demonstrated that PDCL3 binds to the cytoplasmic domain of VEGFR-2 (See Srinivasan article, pg. 23174, col. 2, 1st full paragraph).  Further, to determine the molecular mechanisms of recognition of VEGFR-2 by PDCL3, the researchers tested the ability of an N-terminus truncated GST-PDCL3 construct to bind to VEGFR-2 (See Srinivasan article, pg. 23174, col. 2, 1st full paragraph) thereby containing the coil-coil domain of instant SEQ ID NO: 9.  The N-terminus truncated GST-PDCL3 construct, in the absence of the thioredoxin domain, did not bind to VEGFR-2 as depicted in Fig. 2B (See Srinivasan article, pg. 23174, col. 2, 1st full paragraph).  However, the thioredoxin and C-terminus truncated GST-PDCL3 construct was able to interact with VEGFR-2, although significantly less than the full length PDCL3 as depicted in Fig. 2B suggesting that the N-terminus is required for the optimal recognition of st paragraph).  Taken together, the data demonstrate that PDCL3 recognizes VEGFR-2 primarily through the thioredoxin domain plus its C-terminus but that the presence of the N-terminus is required for the optimal recognition of VEGFR-2 (See Srinivasan article, pg. 23175, col. 1, 1st paragraph).  Therefore, the prior art fails to suggest what PDCL3 amino acid residues and/or domains are a necessary core structure needed for an engineered PDCL3 polypeptide as claimed to function as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein and endogenous PDCL3 and by reducing VEGFR-2 mediated activity compared to VEGFR-2 mediated activity in the absence of the PDCL3 polypeptide antagonist.
While the general knowledge and level of skill in the art for “an engineered PDCL3 polypeptide antagonist having a modification such that the polypeptide is unable to undergo N-terminal acetylation and consisting essentially of a sequence that has at least 90% identical to SEQ ID NO: 9” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for “an engineered PDCL3 polypeptide antagonist having a modification such that the polypeptide is unable to undergo N-terminal acetylation and consisting essentially of a sequence that has at least 90% identical to SEQ ID NO: 9”.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a representative number thereof, and because the genus is vast and highly variant and in light of the teachings in the instant specification and the prior art, the lack of examples in the specification is insufficient to teach the entire genus.
The specification does not disclose any examples that would be representative of the claimed genus of “an engineered PDCL3 polypeptide antagonist having a modification such that the polypeptide is unable to undergo N-terminal acetylation and consisting essentially of a sequence that has at least 90% identical to SEQ ID NO: 9”; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous engineered PDCL3 polypeptides could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention.  The expedient statements in the specification do not relate to an adequate disclosure or how to make and use 

Applicants’ Arguments
	Applicants contend that the claims as amended satisfy the written description requirement because (1) utilizing the phrase “consisting essentially of” amends the scope of the claim to partially “close” the open-ended nature of the claim, clarifies the particular sequence of the PDCL3 polypeptide antagonist, and makes clear that the claims do not encompass either a dimer or a polypeptide differing from SEQ ID NO: 1 by a single amino acid (See Applicant’s Response received on 5/5/20, pg. 5-6); (2) the 90% sequence identity to SEQ ID NO: 9 encompasses a change of less than five amino acids to SEQ ID NO: 9, and thus, antagonists that fall within 90% sequence identity would be expected to function as a PDCL3 antagonist given that the concepts of antagonism, binding, competitive displacement and dominant negative mutant function with respect to VEGFR-2 mediated activity are well known to those of skill in the art (See Applicant’s Response received on 5/5/20, pg. 5-6); and (3) the specification teaches that SEQ ID NO: 9 can be used as a standard or control where one of skill in the art can easily assess using methods described in the specification or known in the art whether a PDCL3 polypeptide antagonist functions in a manner similar to SEQ ID NO: 9 to reduce VEGFR-2 mediated activity in a cell (See Applicant’s Response received on 5/5/20, pg. 5-6).

Response to Arguments
Applicant's arguments filed 5/5/20 with respect to claims 1-3, 55-56, and 61-62 have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., utilizing the phrase “consisting essentially of” amends the scope of the claim to partially “close” the open-ended nature of the claim, clarifies the particular sequence of the PDCL3 polypeptide antagonist, and makes clear that the claims do not encompass either a dimer or a polypeptide differing from SEQ ID NO: 1 by a single amino acid, it is found unpersuasive.  It is acknowledged that the scope of the claimed invention no longer encompasses a supra, the scope of the claimed polypeptide encompasses sequences that have up to 5 amino acid modifications to SEQ ID NO: 9.  Thus, contrary to Applicant’s argument, utilizing the phrase “consisting essentially of” does not partially close the open-ended nature of the claim.  
In response to Applicant’s second argument, i.e., the 90% sequence identity to SEQ ID NO: 9 encompasses a change of less than five amino acids to SEQ ID NO: 9, and thus, antagonists that fall within 90% sequence identity would be expected to function as a PDCL3 antagonist given that the concepts of antagonism, binding, competitive displacement and dominant negative mutant function with respect to VEGFR-2 mediated activity are well known to those of skill in the art, it is found unpersuasive.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Applicants have no evidence that an ordinary skilled artisan would expect and/or know how a sequence that is at least 90% identical to SEQ ID NO: 9 would function.  Thus, contrary to Applicant’s argument, without evidence to the contrary, antagonists that fall within 90% sequence identity would be not be expected to function as a PDCL3 antagonist. 
In response to Applicant’s third argument, i.e., the specification teaches that SEQ ID NO: 9 can be used as a standard or control where one of skill in the art can easily assess using methods described in the specification or known in the art whether a PDCL3 polypeptide antagonist functions in a manner similar to SEQ ID NO: 9 to reduce VEGFR-2 mediated activity in a cell, it is found unpersuasive.  As stated in the rejection above, the fact that the instant specification teaches that SEQ ID NO: 9 can be 
Furthermore, Applicants are respectfully reminded that the instant rejection is a written description rejection and not an enablement rejection.  As such, the means of identifying potential polypeptides that exhibit antagonistic activity similar to that of SEQ ID NO: 9, does not support whether Applicants are in possession of a representative number of species, which would indicate a necessary core structure or amino acid residues needed for a polypeptide that is at least 90% identical to SEQ ID NO: 9 to function as an antagonist by preventing the association between a juxtamembrane protein of VEGFR-2 and endogenous PDCL3 and by reducing VEGFR-2 mediated activity.  The question is not whether an ordinary skilled artisan can apply known techniques to determine whether a polypeptide can function as claimed.  Rather, the question is one of possession and whether Applicants have demonstrated a representative number of species to establish a structure/function correlation.  The answer remains no.
Accordingly, the instantly claimed invention fails to satisfy the written description requirement because Applicants’ arguments are found unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-3 and 56 recite the limitation "the N-terminal methionine modification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 1 no longer recites this limitation.  As discussed in the claim objection above, this rejection can be overcome by amending claims 2-3 to recite “the N-terminal modification”.  

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites the limitation "the fusion domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 55-56, and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al., J. Biol. Chem. 288:23171-23181 (August 2012) (cited in the IDS received on 3/13/17), alone or as evidenced by GenBank Database, Accession No. BC001021, 2 pages (2006) (cited in the Action mailed on 7/6/18).

Srinivasan et al. discloses a specific embodiment of a fusion PDCL3 polypeptide wherein the PDCL3 polypeptide is modified at the N-terminus with a GST sequence in vitro (See Srinivasan article, Figure 1C and 2A).  Moreover, Srinivasan et al. discloses that the PDCL3 polypeptide of the fusion protein is human PDCL3 having the sequence disclosed in Accession No. BC001021 (See Srinivasan article, pg. 23172, col. 1, last paragraph).  As evidenced by the amino acid sequence depicted in the GenBank reference, the N-terminal residue is a methionine residue.  Moreover, it is noted that there is 100% identity to residues 1-50 of the GenBank sequence when compared to instant SEQ ID NO: 9.  As discussed in the “Sequence Interpretation/Claim Interpretation” section above, the scope of the claimed sequence encompasses at least 90% identity to SEQ ID NO: 9 (i.e., up to 5 amino acid modifications) with any N- and/or C-terminal additions thereby encompassing the full length PDCL3 polypeptide sequence.  Therefore, as depicted in Figures 1C and 2A, Srinivasan et al. discloses a specific embodiment of a PDCL3 polypeptide consisting essentially of a sequence having at least 90% identity to SEQ ID NO: 9 as recited in instant claim 1.  Note that the claimed PDCL3 polypeptide does not require one of the specific N-terminal modifications claimed or a thioredoxin domain.

For claims 1-2 and 56, with respect to where the PDCL3 polypeptide is an engineered PDCL3 polypeptide as recited in instant claim 1; with respect to where the N-terminal methionine modification is an acetylation-resistant N-terminal methionine as recited in instant claims 2 and 56: 
As discussed supra, Srinivasan et al. discloses a specific embodiment of a fusion PDCL3 polypeptide wherein the PDCL3 polypeptide is modified at the N-terminus with a GST sequence in vitro (See Srinivasan article, Figure 1C and 2A).  Moreover, as discussed in the “Sequence Interpretation/Claim Interpretation” section above, the instant specification defines an engineered PDCL3 polypeptide as referring to a polypeptide encoding PDCL3 or a variant thereof that is unable to undergo N-terminal acetylation thereby stabilizing PDCL3 and enhancing PDCL3 chaperone activity (See instant specification, paragraph [00303]).  As such, the claimed PDCL3 polypeptide requires a N-terminal 
Additionally and/or alternatively, although Srinivasan et al. does not expressly teach that the GST-fusion PDCL3 polypeptide is acetylation-resistant at the N-terminal methionine, since Srinivasan et al. discloses an engineered PDCL3 polypeptide consisting essentially of a sequence having at least 90% identity to SEQ ID NO: 9 thereby constituting a known engineered PDCL3 polypeptide, the functional property (i.e., being acetylation resistant at the N-terminal methionine) of the engineered PDCL3 polypeptide as claimed and the known engineered PDCL3 polypeptide are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of the functional property (i.e., being acetylation resistant at the N-terminal methionine) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the disclosure of Srinivasan et al. satisfies the claim limitations with respect to where the PDCL3 polypeptide is an engineered PDCL3 polypeptide as recited in instant claim 1 and with respect to where the N-terminal methionine modification is resistant to acetylation at the N-terminal methionine as recited in claims 2 and 56. 

For claim 1, with respect to where the engineered PDCL3 polypeptide functions as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein an endogenous PDCL3 and by reducing VEGFR-2 mediated activity compared to VEGFR-2 mediated activity in the absence of the PDCL3 polypeptide antagonist: 
Srinivasan et al. discloses that given the critical role of PDCL3 in the regulation of VEGFR-2, targeting PDCL3 may represent an attractive therapeutic strategy to block angiogenesis and tumor growth (See Srinivasan article, pg. 23172, col. 1, first paragraph).  
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of the functional properties (i.e., functioning as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein an endogenous PDCL3 and by reducing VEGFR-2 mediated activity compared to VEGFR-2 mediated activity in the absence of the PDCL3 polypeptide antagonist) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Furthermore, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Thus, the disclosure of Srinivasan et al. satisfies that the engineered PDCL3 polypeptide functions as an antagonist by preventing the association between a juxtamembrane domain of a VEGFR-2 protein an endogenous PDCL3 and by reducing VEGFR-2 mediated activity compared to VEGFR-2 mediated activity in the absence of the PDCL3 polypeptide antagonist as recited in claim 1. 


As discussed supra, Srinivasan et al. discloses a specific embodiment of a fusion PDCL3 polypeptide wherein the PDCL3 polypeptide is modified at the N-terminus with a GST sequence in vitro (See Srinivasan article, Figure 1C and 2A).  As such, the fusion PDCL3 polypeptide disclosed by Srinivasan et al. constitutes a N-terminal methionine modification, i.e., GST fused to the N-terminal methionine residue, wherein the N-terminal methionine modification is the insertion of the tag (i.e., GST) prior to or at the N-terminal methionine thereby satisfying the claim limitation with respect to where the N-terminal methionine modification is insertion of the tag prior to or at the N-terminal methionine as recited in claim 3.

For claim 55, with respect to a pharmaceutical composition comprising the engineered PDCL3 polypeptide and a pharmaceutically acceptable carrier:
As discussed supra, Srinivasan et al. discloses a specific embodiment of a fusion PDCL3 polypeptide wherein the PDCL3 polypeptide is modified at the N-terminus with a GST sequence in vitro (See Srinivasan article, Figure 1C and 2A).  Srinivasan et al. also discloses that in the in vitro GST pull-down assay, normalized cell lysates in EB lysis buffer were incubated with equal amounts of immobilized GST-fusion protein for 3 h at 4ºC (See Srinivasan article, pg. 23172, col. 2, 2nd full paragraph).  As such, the incubation of the immobilized GST-fusion protein with the normalized cell lysates in EB lysis buffer constitutes a pharmaceutical composition comprising the engineered PDCL3 polypeptide and a pharmaceutically acceptable carrier thereby satisfying the claim limitation as recited in claim 55.

For claims 61-62, with respect to where the engineered PDCL3 polypeptide antagonist inhibits VEGFR-2 mediated angiogenesis as determined using an angiogenesis assay as recited in instant claim 61; and with respect to where the angiogenesis assay is a zebrafish angiogenesis assay as recited in instant claim 62:
As discussed in the “Sequence Interpretation/Claim Interpretation” section above, the Examiner would like to remind Applicants that the preamble recites an engineered PDCL3 polypeptide antagonist, In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, because claims 61-62 do not recite a structural limitation that would further limit the structure of the claimed engineered PDCL3 polypeptide antagonist, the scope of claims 61-62 do not aid in determining the patentability of the claimed engineered PDCL3 polypeptide antagonist.  Thus, Srinivasan et al. need not disclose these limitations.

Accordingly, the disclosure of Srinivasan et al. anticipates instant claims 1-3, 55-56, and 61-62.  

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) Srinivasan does not teach or suggest a PDCL3 antagonist consisting essentially of a sequence having at least 90% identity to SEQ ID NO: 9 given that the amended claims recite amino acids 1-50 of PDCL3 (i.e., SEQ ID NO: 9) and the PDCL3 polypeptides taught by Srinivasan are larger, e.g., N-terminus PDCL3 is amino acids 1-72 and the thioredoxin domain is amino acids 73-241 (See Applicant’s Response received on 5/5/20, pg. 7); and (2) Srinivasan does not recognize that SEQ ID NO: 9 can function as a PDCL3 antagonist (See Applicant’s Response received on 5/5/20, pg. 7).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 55-56, and 61-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In the response to Applicant’s first argument, Applicant’s attention is directed to the “Sequence Interpretation/Claim Interpretation” section above.  It appears from Applicant’s argument that Applicant is construing “consisting essentially of” similar to “consisting of” by excluding any N- and/or C-terminal additions, e.g., residues 51-241 of the PDCL3 polypeptide sequence.  However, as discussed supra, the scope of the sequence is not limited to the 50 amino acids of SEQ ID NO: 9.  Therefore, contrary to Applicant’s argument, the PDCL3 polypeptide disclosed by Srinivasan is encompassed by the instantly claimed invention. 
In response to Applicant’s second argument, as stated in the Action mailed on 2/6/20, if the structure of the claimed engineered PDCL3 polypeptide is anticipated, then the functional properties/intended uses of the engineered PDCL3 polypeptide would also be anticipated.  A functional property and/or intended use (i.e., functioning as an antagonist by preventing the association between a juxtamembrane domain of VEGFR-2 and endogenous PDCL3 and by reducing VEGFR-2 mediated activity compared to the VEGFR-2 mediated activity in the absence of the PDCL3 polypeptide) of the claimed engineered PDCL3 polypeptide is not a structural limitation that a combination of references need to expressly teach or suggest.  Rather, the only requirement for a combination of references to anticipate the presently claimed engineered PDCL3 polypeptide are the structural limitations.  Pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).  Plus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Accordingly, contrary to Applicant’s argument, the fact that the reference does not expressly disclose that the engineered PDCL3 polypeptide functions as an antagonist by preventing the association between a juxtamembrane domain of VEGFR-2 and endogenous PDCL3 and by reducing VEGFR-2 mediated activity does not preclude anticipation because the reference discloses the structural limitations of the claimed engineered PDCL3 polypeptide, and thus, the polypeptide would necessarily exhibit the functional properties/intended uses of the claimed engineered PDCL3 polypeptide.  
Accordingly, the rejection of claims 1-3, 55-56, and 61-62 is maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/THEA D' AMBROSIO/Examiner, Art Unit 1654